Citation Nr: 9931073	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-18 639	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to December 
1944.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The Board has not entered a decision concerning the issue of 
clear and unmistakable error in rating decisions which 
assigned a 20 percent disability under Diagnostic Code 8210.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the June 25, 
1997, attorney fee agreement for the additional compensation 
relating to the assignment of clear and unmistakable error in 
prior rating decisions have not been met.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on February 25, 
1997, on the issue of entitlement to an effective date 
earlier than July 30, 1993, for the grant of a total 
disability rating for multiple sclerosis.  The Board found 
that July 30, 1992, was the proper effective date.  
Thereafter, veteran and his attorney entered in to an 
attorney fee agreement to represent him in his claim for VA 
benefits.  At that time, the veteran was appealing the 
February 1997, BVA decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In August, 1998, the Court issued an Order vacating that part 
of the Board decision which denied an effective date earlier 
than July 30, 1992.  After those proceedings, the Board 
remanded the case to the RO in December 1998, and a March 
1999 rating decision effectuated that part of the Board 
decision which granted an effective date to July 30, 1992, 
and, unrelated to the matter remanded by the Board, also 
found clear and unmistakable error in a prior rating 
decision.  The Board observes that the attorney has indicated 
that she is not entitled to a fee on any past-due benefits 
resulting from the March 1999 rating decision.  The Board 
agrees and further observes that past-due benefits initially 
withheld by the VA in anticipation of possible payment to the 
attorney were released to the veteran September 28, 1999.  

On July 22, 1999, the RO issued another rating decision.  In 
that decision, the RO found clear and unmistakable error in 
three prior rating decisions which granted or continued a 
disability rating of 20 percent under Diagnostic Code 8210.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8210 (1999).  Those 
rating decisions were dated in September 1993, July 1995 and 
March 1999.  The RO noted that Diagnostic Code 8210 does not 
provide for a 20 percent rating and that the veteran's 
pertinent disability should be rated at 30 percent.  A 
September 13, 1999, letter to the veteran and his attorney 
indicated that the maximum amount of past-due benefits 
resulting from this award was computed at $6,475.00, and that 
twenty percent of that award, $1,295.00, had been withheld as 
representing the maximum attorney fee payable for those past-
due benefits.  

However, the matter of clear and unmistakable error in those 
rating decisions has never been addressed by the BVA, and 
indeed, benefits were awarded by the RO's July 1999 rating 
decision without the need of a filing of a Notice of 
Disagreement. As such, the veteran's attorney is not entitled 
to attorney fees from past-due benefits with respect to the 
claim of clear and unmistakable error in those rating 
decisions since the Board has never entered a final decision 
with respect to that matter.


ORDER

Attorney fees from past-due benefits for the additional 
compensation based on the finding of clear and unmistakable 
error in prior rating decisions may not be awarded pursuant 
to the June 25, 1997, attorney fee agreement.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


